NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                         v.

                        ARTURO MORALES, Appellant.

                              No. 1 CA-CR 18-0273
                                FILED 2-19-2019


            Appeal from the Superior Court in Maricopa County
                         No. CR2014-157835-001
            The Honorable Marvin L. Davis, Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Bain & Lauritano, P.L.C., Glendale
By Amy E. Bain
Counsel for Appellant
                            STATE v. MORALES
                            Decision of the Court




                       MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Jennifer M. Perkins and Judge Jon W. Thompson joined.


W I N T H R O P, Judge:

¶1             Arturo Medina Morales (“Appellant”) appeals his
convictions and probation for two counts of aggravated assault.
Appellant’s counsel has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969), stating she has
searched the record on appeal and found no arguable issues that are not
frivolous. Appellant’s counsel therefore requests that we review the record
for error. See State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999) (stating that
this court reviews the entire record for reversible error). This court allowed
Appellant to file a supplemental brief in propria persona, but he has not done
so.

¶2            We have jurisdiction pursuant to the Arizona Constitution,
Article 6, Section 9, and Arizona Revised Statutes (“A.R.S.”) sections 12-
120.21(A)(1), 13-4031, and 13-4033(A). Finding no error, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶3            We view the facts in the light most favorable to sustaining the
verdict and resolve all reasonable inferences against Appellant. See State v.
Kiper, 181 Ariz. 62, 64 (App. 1994).

¶4            The State initially charged Appellant by direct complaint, and
later, a grand jury issued a supervening indictment, charging Appellant
with two counts of aggravated assault, each a class four felony, in violation
of A.R.S. §§ 13-1203 and -1204(A)(3) (fracture of a body part and temporary
but substantial disfigurement). Each count alleged Appellant had
intentionally, knowingly, or recklessly caused physical injury to the victim
by any means of force. Count I further alleged Appellant had caused a
fracture of any body part of the victim; Count II alleged Appellant had
caused a temporary but substantial disfigurement to the victim.

¶5           At trial, the victim testified that, on May 23, 2014, he was at a
Phoenix high school watching his son play soccer. When the match ended,


                                       2
                           STATE v. MORALES
                           Decision of the Court

the victim walked to a nearby soccer field, sat on his cooler, and began
watching a friend’s soccer match. Appellant and the victim had known one
another casually for years from attending soccer matches, and as Appellant
and his two children approached, the victim extended his hand as a
greeting. Instead of shaking hands with the victim, however, Appellant
attacked the victim, throwing a punch and causing the victim to
immediately lose consciousness. When the victim awoke, he was “full of
blood” and felt as though his “face was falling off.” A bystander gave the
victim a shirt to wipe his blood and carried him to the parking lot, where
the victim’s wife was waiting to drive the victim to the hospital. After being
taken to the hospital, the victim underwent multiple surgeries.

¶6             A witness at the high school that night testified she saw
Appellant approach the victim, who was sitting on an ice chest, grab the
victim’s head, and start “banging it to his knee a few times.” The victim,
who did not say anything or otherwise respond, was “bleeding like crazy”
from his nose and mouth and did not even raise his hands to protect
himself. The witness heard Appellant’s son pleading for his father to stop
and observed other persons try to grab Appellant to prevent him from
leaving, as Appellant, his son, and a female ran toward the parking lot. As
Appellant drove away, the witness photographed the license plate of the
car he was driving. The witness called the police and advised them of the
license plate number.

¶7            Officer Moran of the Phoenix Police Department and her
partner responded to the incident at the high school, then went to the
hospital, where they spoke with the victim, and Officer Moran
photographed his injuries. The front of the victim’s shirt and pants was
covered in blood, his whole face was swollen, and blood was draining from
his nose to the back of his throat. A record check of the photographed
license plate number provided to the police revealed the vehicle was
registered to Appellant. The victim identified Appellant as the man who
attacked him and caused his injuries.

¶8            A physician at the hospital where the victim arrived for
treatment testified the victim had extensive facial injuries, with massive
swelling and bleeding, and most of his facial bones broken. The bones on
both sides of his face were fractured, with the left side (fractured maxillary
and orbital bones, and zygomatic arch fractures) worse than the right
(fractured maxillary bone). The muscle on the inferior part of the left eye
was protruding, and the eye had a downward fracture as well. The victim’s
nose was also fractured, requiring the insertion of splints to keep the airway
open.


                                      3
                            STATE v. MORALES
                            Decision of the Court

¶9            The victim testified that, since the incident, he has had trouble
recalling events, he asks to have things repeated to him, his face and lips
become numb, and he will “lose [his] speech.” Also, his eye has a
permanent disfigurement, despite repeated surgeries.

¶10          Appellant testified in his defense. According to Appellant, on
May 23, 2014, he was at the high school watching his children while his wife
played soccer. Although he knew the victim from the soccer fields, they
had never exchanged words. When the victim attempted to start a fight
with him, he ignored the victim, but the victim hit him in the face. He
swung back at the victim and missed, but the victim nonetheless fell
backward over an ice chest. At that point, numerous people approached,
began hitting him, threw rocks at him, and pulled his children’s hair and
bruised them. Nonetheless, someone helped him leave the soccer fields and
go home with his wife and children. Although injured, he did not call the
police because he had just received a work permit and “couldn’t be having
any kind of problems.”

¶11            The jury found Appellant guilty as charged. The trial court
suspended sentencing and placed Appellant on concurrent terms of three
years’ supervised probation, including a deferred six-month flat-time jail
sentence. In addition to ordering other terms of probation, the court
ordered that Appellant pay restitution in the amount of $1,500. Appellant
filed a timely notice of appeal.

                                 ANALYSIS

¶12          We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300; Clark, 196 Ariz. at 537, ¶ 30. The
evidence presented at trial was substantial and supports the verdicts.
Appellant was represented by counsel at all stages of the proceedings and
was given the opportunity to speak at sentencing. The proceedings were
conducted in compliance with his constitutional and statutory rights and
the Arizona Rules of Criminal Procedure.

¶13            After filing of this decision, defense counsel’s obligations
pertaining to Appellant’s representation in this appeal have ended.
Counsel need do no more than inform Appellant of the status of the appeal
and of his future options, unless counsel’s review reveals an issue
appropriate for petition for review to the Arizona Supreme Court. See State
v. Shattuck, 140 Ariz. 582, 584-85 (1984). Appellant has thirty days from the
date of this decision to proceed, if he desires, with a pro per motion for
reconsideration or petition for review.



                                      4
                        STATE v. MORALES
                        Decision of the Court

                            CONCLUSION

¶14         Appellant’s aggravated assault convictions and probation are
affirmed.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                     5